Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Page 1 of 40

   
 

Say ? NPs ACe Tt esaege

TOR Se

TDS Ls P00 SOAGuE

 

 

 
Case 1:21-cr-00086-JMC Document 8-1. Filed 05/25/21 Page 3 of 40

 

 
Case 1:21-cr-00086-JMC Document 8-1. Filed 05/25/21 Page 4 of 40

   
CAUTION: NOT TO BE USED FOR _ THIS 1S AN WIPORTANT RECORD, “ ANY ALYERATIONS IN SHADED

 

 

 

 

       

 

 

   

 

 

    

 

 

 

IDENTIFICATION PURPOSES Sse SAFEGUARD IT. — . AREAS RENDER FORM VOID
OF RELEASE OR" 0 ThE BI
CERTIFICATE © E OR DISCHARGE RGieAe Buty

4. NAME (Last, First, Middle) 2. DEPARTMENT, COMPONENT AND BRANCH 3, SOCIAL SECURITY NO.

ee a 4 3 DER ROS) ae i ao ble
4b, PAY GRADE 5. DATE OF. BIRTH TRAD) 6 RESERVE OBLIG. TERM. DATE

RPS : (eee 3 She 3 Year 3 £4] Month Day

Jia. PLACE OF ENTRY INTO.ACTIVE DUTY 7.b. HOME OF RECORD AT TIME OF ENTRY (City and state, or complete

address if known)

 

 

 

10. SGLI COVERAGE, TJ
Amount: $ ~ BS UTS
Year(s)

    

Be af

44. PRIMARY SPECIALTY (List number, title and years and months in 42, RECORD OF SERVICE
specialty. List additional specialty numbers and titles involving a. Date Entered AD This Period

periods of one or more years. d
. Separation Date This Period

LOGE . Net Active Service This Period

. Total Prior Active Service

. Total Prior Inactive Service

. Foreign Service

» Sea. Service

. Effactive Date of Pay Grade

13. DECORATIONS, MEDALS, BADGES, ' CITATIONS AND CAMPAIGN RIBBONS AWE RDED OR AUTHORIZED G
e Open atte eel Ds hi & Poge mC. % etal ak feild #

Sere. oe

 

    
 
 
 
 
 
 
 
  
 

 

 

 

epee ie EAL}

 

 

 

 

 

 

 

 

 

STR [repo Ppopoian

 

 

 
 

    

 

s xf opofee ey og mai Bor vegan, ae, Dae go, 45.
haeok, UEELA Gear Bese ee 1, gy 8 GRAS p Le Ay Be

 

45,.a. MEMBER CONTRIBUTED TO POST-VIETNAM ERA ves | No | 15.6. HIGH SCHOOL GRADUATE OR | | Yes | No |] 16. DAVS ACCRUED LEAVE PAID
VETERANS’ EDUCATIONAL ASSISTANCE PROGRAM 2, EQUIVALENT a 4 aie

Ty, MEMBER WAS PROVIDED COMPLETE DENTAL EXAMINATION AND-ALL APPROPRIATE DENTAL SERVICES AND TREATMENT WITHIN 90 DAYS PRIOR TO are] ves || | No
18. REMARKS

ve CR BE iim phe
ERAGE, Ee

aa Heakk, aN PR abe By To Ta at aR

 

 

 

 

 

 

 

 

 

 

       

ih Ay ae

 

 

19.a. MAILING ADDRESS AFTER SEPARATION (Include Zip Cade) 19.b. NEAREST RE ATIVE (Name ane adress inelugs Zip Code)

 
 
 

 

22, OFFICIAL AUTHO
signature}

 

 

 

 

 

 

 

SPECIAL ADDITIONAL INFORMATION (For use by authorized agencies only)

 

 

   

 

 

 

 

 

         

 

 

 

 

23. TYPE OF SEPARATION : 28, CHARACTER OF SERVICE (Include upgrades}
BELEAGE FROM AGTAVE DOTY HOHORAG DE
25, SEPARATION AUTHORITY 26. SEPARATION CODE 27, REENTRY CODE
PSE See Le hee Hs BR
aes NARRATIVE REASON FOR SEPARATION
BEG. COMPLEVION OF ACI IVA ; SO Cel s :
29, so BATE OF TIME LOST BORING THIS PERIOD : 30. MEMBER REQUESTS copy ‘
Higgs : ee Mita 5 |

 

 

 

DD Form 214, NOV 8&8 Previous editions are obsolete,
“Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Page 6 of 40

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAUTION: NOT. TO BE USED FOR : THIS IS AN IMPORTANT RECORD. ANY ALTERATIONS IM SHADED
IDENTIFICATION PURPOSES ; SAFEGUARD IT. AREAS RENDER FORM YOID
CERTIFICATE OF RELEASE OR DISCHARGE FROM ACTIVE DUTY
1. NAME (ast, First, Windle) 2. ‘DEPARTMENT, COMPONENT AND BRANCH B. SOCIAL SECURITY MG.
HARK MICHAEL. JAMES AIR FORCE - USAFR 195}56 | 5166
4a. GRADE, RATE OR RANK | 4b. PAY GRADE “15. DATE OF BIRTH (YYMMDA) (6. RESERVE OBLIG. TERM. DATE
|__GAPT O-3 1.1960 SEP 03 vear M/Al Month [0 ay a
Fa. PLACE OF ENTRY INTO ACTIVE DUTY 7.6. NOME OF RECORD AT TIME OF ENTRY (City and state, or ‘complete
address if known)
HARRISBURGH PA NYACK NY
%.a. LAST DUTY ASSIGNMENT AND MAJOR COMMAND : 8.6. STATION WHERE SEPARATED
52 MAS (MAC) NORTON AFB CA
9. COMMAND TO WHICH TRANSFERRED 48.. SGLI COVERAGE ~ | None
HO ARPC Amount: $ 100 ,0
71, PRIMARY SPECIALTY (List number, title ard years and months in |/12, RECORD OF SERVICE Year(s} | Monthis) Days}
peat (ato ee numbers and titles involving "a. Date Entered AD This Period 1984 MAy |. 25
oO b. Separation Date This Period 1991 JUN. 30
1045L ~ TRANSPORT PILOT (C-141) c. Net Active Service This: Period 07 OL 06
7 years d. Total Prior Active. Service | 00 04 OG
@. Total Prior inactive Service 00 i OO 00
¥. Foreign Service 03 Ok 1
g. Sea Service a0 00 00
h: Effective Date of Pay Grade L988 MAY _ 25

 

 

 

 

 

73, DECORATIONS, MEDALS, BADGES, CITATIONS AND CAMPAIGN RIBBONS AWARDED OR AUTHORIZED (All periods of service)
Air Force Outstanding Unit Award, Combat Readiness Medal, National Defense

Service Medal, Air Foree. Longavity Service Award Ribbon, Aix Force Training
Ribbon.

414, RALITARY EDUCATION (Course title, number of weeks, and! month and year completed)
Squadron Officer School, 8 weeks, May 88.

 

 

 

 

 

 

 

 

 

 

 

15.0. MEMBER CONTRIBUTED TO POST-VIETNAM. ERA Yes | No | 15. BIGH SCHOOL GRADUATE OR | ves | no. |} 16. DAYS ACCRUED LEAVE PAID
VETERANS’ EDUCATIONAL ASSISTANCE PROGRAM Xv EQUIVALENT xv 8 0—
97. SMEMBER WAS-PROVIDED COMPLETE DENTAL EXAMINATION AND ALL APPROPRIATE DENTAL SERVICES AND TREATMENT Meany 98 DAYS PRIOR TO SEPARATION | rx Ves || if No

 

16. REMARKS
Reissued for administrative corrections, 18 Dec 1991.

ce en tt i pe tt ne mses NT OTEL TINGS FROTSDOWS oe epee eee te ee as es ene rare at tt 0

 

iO.a. MAILING ADDRESS AFTER SEPARATION finchude Zip Code) 19.5. NEAREST RELATIVE (Mame anc address - include Zip Coole}
1408 Hunter Road Carolee Haak, 1611 Corray Way
Redlands CA 92374

20. MEMBER REQUESTS € cOPY GBE SENT Te ¢ . A DIR. OF VET. AFFAIRS: .

  
 
 
  

 

“oi oF UET AFFAIRS | ves] [ne | 22. OFFICIAL AUTE  Ppped, Ride aide and
21. SIGNATURE OF MEMBER BEING SEPARATED = signature) DHVLETS M, HEELS , GS-8

MEMBER NOT AVAILABLE TO SIGN Ch, Off Svc Ver Sec A

——n em

    

 

    

 

 

 

 
 
JW 992 ‘aos’ GG

iL] dYYNSsaAavS — GYODsY INVLYOdIWI NY SI SIHL

 

Case 1:21-cr-00086-JMC. Document 8-1

 

 

 

 

Filed 05/25/21 Page 8 of 40

JO SAILS APM aly] JU HAN. Yaw atyy Woy

YE

RIAU

 
 

CERTIFIES THAT
2D LT MICHAEL J. HAAK
XXX-XX-XXXX

 

HAS. SUCCESSFULLY COMPLETED THE
Combined Services Support Program (S-V82-A). __
‘PDS Code. -. AHP Course Length - Four Days
3613th Combat Crew Training Squadron, Homestead AFB, Florida

AND 1S HEREWITH AWARDED THIS

Case 1:21-cr-00086-JMC Document 8-1: Filed 05/25/21 Page 9 of 40

 

ae

WILLIAM E, HARDY, GS-12, 2% ge
Chief, S-V82-a MAY 2 8 1985

ty

 

 

DATE
Case 1:21-cr-00086-JMC. Document 8-1. Filed 05/25/21 Page 10 of 40

 

CERTIFIES THAT

 

2LT MICHAEL J. HAAK, 195~-56~-5166

HAS SUCCESSFULLY COMPLETED THE

WATER SURVIVAL TRAINING COURSE SV86A, PDS CODE V8D, COURSE LENGTH THREE DAYS
3613 COMBAT CREW TRATNING SQUADRON, HOMESTEAD AIR ¥ORCE BASE, FLORIDA
AND 1S HEREWITH AWARDED THIS

 

 

 

ee * xk yf A .
“ iene Ae LOE PAG Aree MAY 31 1985
CLARENCE 1. GRORGE, Le Gdlonel, USAF

 

 

Commander DATE
Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Page 11 of 40

AF FORM 1256, JAN 82

   

 

 

CERTIFIES THAT

 

OFFICER TRAINEE MICHAEL J. HAAK

HAS SUCCESSFULLY COMPLETED THE

S-V8A~A-0, FLIGHT SCREENING PROGRAM, T-41, PDS CODE SS3 47 HOURS
OFFICER TRAINING SCHOOL, USAF, LACKLAND AFB, TEXAS 78236

 

   

= SSE
JOSEPH R. SCALING JR, Capt, USAF
Chief, Student Admin/Academics Division 1 March 84

 

 

DATE
Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Page 12 of 40

 

 

CERTIFIES THAT

 

LIEUTENANT MICHAEL J. HAAK, XXX-XX-XXXX

HAS SUCCESSFULLY COMPLETED THE
COMBAT SURVIVAL TRAINING COURSE S-V80-A (ERR)

’ COURSE LENGTH - 17 DAYS
COMBAT

AND 1S HEREWITH AWARDED THIS

WASHINGTON

 

 

WILLIAM F, | WEAVE BR. GR., Lt Col, USAF
Commander

 

29 August 1986
DATE
Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Page 13 of 40 -

EXHIBIT C

   
 

es for consistently Turning in flight green sheets/logs

that are neat and dark enough to be easily

read and sorted,

Pilot Payroll Gals > Donna &

 
 

a LD Ged BRU tebe Mente ed Melly

 
 

@ 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Pagénaldabritle gear,

President & Chief Executive Officer

- Love Field
P.O. Box 36611
Dallas, TX 75235-1614
(214) 792-4440

“SOUTHWEST

  

 

October 23, 1998

MEMORANDUM

 

TO: Ron Gilliam, Michael Haak, Claudia Banfield, Debby Bailey, and

Pamela Field
FROM: Herb and Colleen
RE: Commendation
We LUVed the enclosed poem written by Mr. Michael Slaman, and we
‘congratulate you on being a great part of his inspiration for writing it. You're ail
the BEST!

We LUV you.

 

HDK/CCBAlr

Copy to:
Paul Sterbenz
Doerina Conover...
Michael Slaman..—
  

> RPGS GUT Bente PONE ea coated Pha

1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Pagad pega eters,
President & Chief Executive Officer

Love Field

P.O. Box 36611

Daltas, TX 75235-1614
(214) 792-4440

 

October 23, 1998

Mr. Michael Slaman
5309 Hanawalt Drive
El Paso, TX 79903

Dear Mr. Slaman:

Your inspiring poem written on September 9 has been forwarded to me.
What a beautiful way you have with words, and your glorious “painting” depicting
the scene above the clouds made me feel as if | were there!

| truly appreciate your lines regarding our wonderful Employees.
Southwest Airlines is an evergrowing and funfilled family—one of which | am
extremely proud to be a member. The thing that manages to keep me loving it
every minute of every day is warm, dedicated, and energetic Employees such as
Ron Gilliam, Michael Haak, Claudia Banfield, Debby Bailey, and Pamela Field,
who are always more than willing to go that extra mile for our valued Customers.

That is what it's all about; that is what makes a difference; and | am convinced

that our Customers recognize that special difference each day that they utilize
our services.

it will be a pleasure to share your poem with Ron, Michael, Claudia,
Debby, and Pamela, along with my personal thanks for their “inspiring” service.
Compliments like yours are what make all of our Employees’ efforts worthwhile,
and you have my profound thanks for taking the time to write them down.

Thanks again! We'll look forward to seeing you onboard our LUV jets
again soon, as we truly value and appreciate your business.

Best regards,

   
  

i
\

Herbert Kelleher

 

HDK/lr

 

 
Mr Neigbedt S2878ibos6-amc Document 8-1 Filed 05/25/21 Page 17 of 40
age |

Copy to:
Paul Sterbenz, Vice President Flight Operations

Donna Conover, Vice President inflight Services & Provisioning
Joyce Rogge, Vice President Marketing
Ron Gilliam, PHX Captain (6171) |
Michael Haak, PHX First Officer (23885)
Claudia Banfield, PHX Flight Attendant (33113)
Debby Bailey, PHX Flight Attendant (23168)
Pamela Field, PHX Flight Attendant (43814)

 

 
Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Page 18 of 40

  

pomeo aie yteee tromamnetgeetenaninit wine 8 etna eraenrmin 6 satan rapa pen ems ee Oe me TUTTE TTY EATER
y -

 

 

 

 

 

 

 

  

eaten oe

 
Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Page 19.of 40

 

 

 

 

CERTIFICATE OF TRAINING

Captain Michael J. Haak

   

has satisfactorily completed
Uperade Trainis

  

 

in accordance with the Southwest Airlines
FAA Approved Training Program

   

   

Mevfer_ Sep. 15, 1999 Ne

.

 

Operations’ } Nate President.

Flight

 
 

 

 

  

 
Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Page 20 of 40

  
   

f Z INTEROFFICE MEMORANDUM
wn, Ny fo
May 31, 2000
TO: Glenn Melendez
FROM: Jim Sokol Sf ° a
RE: Commendation

 

| want to thank you for doing an outstanding job fixing the PSU door on February
49". Your actions allowed us to put this aircraft back in service within a couple of
minutes. Your ability to sense the urgency allows us to lead the industry with our
commitment towards On Time Performance.

Thank you for working even though you were on your own time with your family.
Your efforts are helping us maintain the lead in the airline industry.

A special thank you goes out to Michael Haak for recognizing these great efforts.
Thanks again Glenn, for your Positively Outrageous Service. Keep up the fantastic
work.

JS/sc

Copy to: Herb & Colleen
Jim Wimberly
Mike Bata

   
 

Greg Crum _
Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Paspu DAVES TAIRLINES CO.

Herbert D. Kelleher

: ‘ Chairman of The Board,
eC a . : Prasident & Chief Executive Officer
we %* Love Field
P.O, Box 36611

Dallas, TX 75235-16474
(214) 792-4110

 

 

 

May 25, 2000
MEMORANDUM
TO: Glenn Melendez (30675)
FROM: Herb and Colleen
RE: Commendation

 

It always. amazes us when we think of how far Southwest Airlines has come in the
last 29 years. We've grown far beyond our wildest dreams, and now we're able to give
all of America the FREEDOM TO FLY. It’s all possible because of the courage, loyalty,
sacrifice--and, most of all, LUV of dedicated Employees like you--and Michael Haak,
who sent us. the enclosed letter honoring you.

. We're so proud, and we thank you for always spreading the SOUTHWEST
SPIRIT. As always, we LUV you, Glenn! . .

 

HDK/CCB/wb

Copy to:
Greg Crum
Jim Sokol
Michael Haak
1 4
‘ * 1 yo" ar §
"iat le voy: { { het

bey i fen.

Case 1:21-cr-00086-JMC Dpcument 8-1 Filed.05/25/21 Page 22 8 yt

To Southwest Airlines
Thank you Glen Melendez,

On 19 February I was flying from Ontario to Oakland. When we pulled into the gate
in Ontario I was informed that one of the passenger service units doors was opened
a slight amount. As Glen Melemdez was leaving the airplane and mentioned that
he was a Phoenix maintenance specialist. I asked Glen is he could take a look at
the PSU. At the time he was traveling non-rev with his family. He quickly fixed
the PSU door and saved the day. If not for Glen’s help we would have taken at least
an hour delay and paid contract maintenance to fix the door on the PSU. Thank you
Glen Melendez PHX 30675 for your timely help!! .

Sincerely
Michael Haak

 

OAK Pilot 23885

oA wen
4 LN Ct fee

Gout o@
   

v
Employee(s) being Cormmended Mi Ke, LH outs

J
SWA Emp. #9) 22 $68 Dept ob Location O} an

: TRAM ORs Dag
Date of Occurrence (la JoD__ Station (W applicable) _CAAoD

Flight # (" sppiiesbie) jo From YVD __. To F; Wor

 
   
   

Dear Herb and Colleen:

We, uspndd Qiteo 4D SAue. Wak av)
duxeong. CO pttinn (NWPe 0 Ye wena
\nawtngy dn Aintklofik, EA Babee and
MEM lols a a, IIOP woarctea J ty al
TAL AK SS Panwrso Nolardifs Caco
Cand yxdleed ARCs nou ate
bain duniiatla ned Go Muke, eb
Wad AAS pe, Win Crochke Caond- Thu
WED - Lie Aue, thd, COL? Hee facies
Thun ¥ _£b2. aucln ap0A Lhe se

 

 

 

    
  
 

* Send to Executive Office. (Please print) ;

HDQ-1E0 SWA Emp #
or submit as you do Irregularity Reports
and your Supervisor will forward to us.

EO-@53 (Rav. 9/98)
SOUTHWEST AIRLINES CO,
Case 1:21-cr-0O0086-JMC. Document 8-1. Filed 05/25/21. Paggiad ober

Executive Vice President-Custemers
& Corporate Secretary

  

Love Field

P.O, Box 36611

Dallas, TX 76236-16114
(214) 792-4412

 

 

 

 

 

 

August 22, 2000

 

TO: Mike Haak (23885)
FROM: — Colleen and Herb
RE: Commendation

 

The lengths to which our Employees are willing to go for others is astounding,
and the enclosed LUV Report from Gretchen Pope, Jennifer Molenaar, and Tanya Wolf
describing your generosity by extending the use of your credit card for a Customer's
telephone call in the midst of a medical emergency is a dramatic example.

It's clear to us that you are not only a believer in The Golden Rule, but that you
truly put it into practice.. Thanks for making a positive difference in the life of our
Customers and your Fellow Employees by adhering to one of our most important Core
Values. We appreciate Gretchen, Jennifer, and Tanya for taking the time to share this
story with us. .

Ay

ao \\ ,
Ob bana s Neube

CCB/HDK/eb

Copy to:
Greg Crum
Donna Conover
Gretchen Pope
Jennifer Molenaar
Tanya Wolf
SOUTHWEST AIRLINES Co.
ase 1:21-cr-O0086-JMC Document 8-1 Filed 05/25/21 Patent matrAo

Executive Vice President-Customers
& Corporate Secretary

Love Field

P.O, Box 36614
Dallas, TX 75285-1644
(214) 792.4410

  

 

December 26, 2000

MEMORANDUM
TO: Todd Hairston (23097) and Carthon Merrick (65903) ,
FROM: Colleen and Herb
RE: Commendation

 

Actions such as those described in the enclosed letter we received from Mike
Haak, show us that you are strong and fit for the “battle” in our FREEDOM
REVOLUTION--and, more importantly, that your Fellow Troopers can count on you to
“go the extra mile”!

Thank you, Todd and Carthon, for your dedication, loyalty, and POSITIVELY
OUTRAGEOUS SERVICE. We know it’s not easy “in the trenches”! .

- We're so proud, and we thank you for always spreading the SOUTHWEST
SPIRIT. As always, we LUV youl ]

CCB/HDK/wb

Copy to:
Dave Ridley
Greg. Crum...

 
    

[5
SOUTHWEST AIRLINES CO.
@086-JMC Document 8-1 Filed 05/25/21 Page 26, 0f AQice

     

Love Field

P.O. Box 36611

Dallas, TX 75235-1614
(214) 792-4112

 

8/8/2006
MEMORANDUM
TO: Mike Haak
FROM: Colleen Barrett and Gary Kelly
RE: Commendation

As you may know, our Flight Crew Planning & Scheduling Department
recognizes one Pilot from each Base on a monthly basis—a Pilot who is
cooperative, friendly, and enthusiastic, and who practices The Golden Rule when
dealing with our Flight Crew Schedulers. We are delighted to tell you that you
are the MCO-based Pilot selected by our Flight Crew Schedulers for the month of
July. Congratulations upon this well-deserved recognition, and thank you for
exhibiting, by your positive interactions with our Flight Crew Planning &
Scheduling group, that you recognize the importance of Teamwork to our overall
success. :

We hope you will accept the enclosed green positive space pass in the
Spirit in which it is being sent. It is also sent with tons of thanks and tons of LUV.

  

CCB/GCK/arm

Enclosure: One Green Positive Space Pass

Copy to:
Greg Crum
MCOINF
Ike Eichelkraut
. SOUTHWEST AIRLINES CO.
00086-JMC Document 8-1 Filed 05/25/21 Pages ?-cPxet

Love Field
P.O. Box 36614
Dallas, TX 75235-1611

 

 

(244) 792-4112
February 14, 2007 os 019185
MEMORANDUM
TO: Marie
FROM: Colleen
” RE: Commendation

The attached commendation makes my heart smile and fills me with great
pride because you contribute so meaningfully to Southwest in so many ways. Thank
you from the bottom of my heart for showing our valued Customers—Internal and
External—the true character of Southwest. | appreciate your proactive efforts to clean
the plane during a recent delay—your “whatever it takes” attitude is awesome, and |
am so proud of youl Your hard work and perseverance make Southwest a success,
and | am grateful to you for sharing your Servant's Heart.

 

. . I, .) \ , ) er
CCB/ts n
Copy to:
Greg Wells

Teresa Laraba
Chris Wahlenmaier
Joni Taylor

Mike Haak
SOUTHWEST AIRLINES CO.
0086-JMC Document 8-1 Filed 05/25/21 Pageles Of BeDrett

sident

Love Field

P.O, Box 36614

Dallas, TX 75235-1611
(214) 792-4142

 

 

May 2, 2007 | | 030275

MEMORANDUM

TO: Rhonda Rogers

  

FROM: Colleen
RE: Commendation

It is a thrill for me to read Mike Haak’s LUV Report, and | am pleased that you
have “taken to heart” our goal to be number one in Customer Service! Your desire
to be the best sets a tremendous example for all Southwest Employees, and | thank
you for your willingness to “go the extra mile.” | encourage you to share the copy of
your LUV Report with your immediate Leader and suggest that it be placed in your
personnel file.

The challenges that we face are many, but—as you have demonstrated—
Employees who turn challenges into opportunities are passionate Teamplayers, and
! thank you for sharing your Warrior Spirit!

 

CCB/ts

Enclosure: Servant’s Heart Sticker

Copy to:
” Mike Haak
086-JMC Document 8-1 Filed 05/25/21 Page 29 of 40

 

 

Mike Haak #23885
May 15, 2007

Letter of Appreciation

The MCO Chief Pilots want to take this opportunity to say “Thank You” for
participating and celebrating the 10” Anniversary of the Adopt-A-Pilot program. You
have made a huge difference in our Company’s Culture, and more importantly, in the
lives of the school children you have touched! Southwest Airlines salutes your
outstanding commitment and dedication in helping students reach for their dreams.
As a Company we had more than 650 Southwest Pilots volunteering their time to
participate with more than 30,000 students nationwide. Next year, with your
continued support, we are hoping to improve the number of participating Pilots at the
Orlando Base.

_ Thanks to Chuck Magill, VP of Flight Operations, who has kindly donated two Gold
passes to be combined with a hotel package from the Adopt-A-Pilot Committee.
Each Pilot Base will recognize one of their participating Pilots in a drawing for one of
the travel packages. Stay tuned for an announcement of the winners!

Last, but not least, this year’s winner of “The Base with Pace” recognition award was
the MDW Pilot Base. Chicago had just over 16% of the MDW-based Pilots
participating in the program. Way to go MDW!

The plans for Adopt-A-Pilot 2008 are already in the works, and we need your input in
making it an even better year than last. If you have any suggestions or ideas that
could help add another dimension to the program and raise the bar of community

relations, please send an email to adoptapilot@wnco.com.

Many thanks for making a difference in America’s classrooms, being involved in your
community and for representing Southwest Airlines and the MCO Pilot base in the
2007 Adopt-A-Pilot program. You truly are the Spirit of Southwest!

Respectfully,

Kent, Tow & Randy ©
Your MCO Chief Pilots .
Southwest Airlines Flight Operations

cc; Chuck Magill —- VP of Fit Ops
Employee File
Case 1:21-cr-O0086-JMC Document 8-1. Filed 05/25/21 Page 30 of 40
SOUTHWEST AIRLINES CO.

Chuck Magill
Vice President
Flight Operations
P,O. Box 36611
2702 Love Field Dr.
HDQ 4SY
Dallas, Texas 75235-1611
(214) 792-6019

 

 

December 8, 2009

Mike,

As you may know, our Flight Crew Planning & Scheduling Department recognizes one Pilot
from éach dorticile of a monthly basis—a Pilot who is cooperative, friendly, enthusiastic,
and practices The Golden Rule when dealing with our Flight Crew Schedulers.

fam delighted to tell you that you are the MCO-based Pilot selected by our Flight Crew
Schedulers for the month of October. Congratulations for earning this well-deserved
recognition, and thank you for exhibiting, by your positive interactions with our Flight Crew
Planning & Scheduling group, that you recognize the importance of Teamwork.

The enclosed gold positive space pass is sent with tons of thanks and LUV.

Sincerely,

Kn

Captain Chuck Magill
Vice President Flight Operations

Enclosure: One Gold Positive Space Pass

Copy to: Gary Kelly
Carl Kuwitzky
   

Andrew Kenned

Subject:

Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Page 31 of 40

 

FW: Commendation from Gary Kelly

From: <no-reply@customercommunications.southwest.com>
Date: June 13, 2016 at 4:35:38 PM EDT
To: <omar.avila@wnco.com>, <nayeunkim@wnco.com>, <mike.haak@wnco.com>,

<stephen.dupree(@wnco.com>
Ce; <tammifeuling@wneo.com>,

<john. fluhart@wnco,com->

Subject: Commendation from Gary Kelly

 

 

 

 

. ae
af og ie * /
Aye
¥ —
, ae
fl iefe
jar ‘ (sé
“yn aa
l 3}
an
yl
vk
. of
U\yp-

 

. ie os,
i ? vad 3 wwe .
\ ‘ ’ 4 / i 7 Bw
é ii } gre» mie 3
jp | ae 5 ie [e
{" £ ow” é as
Sa é be “ 4 i, rye roa ja fue?
oye f we ir
ie sg € te aa i 4
ee eet gy ae . jf 7 y
Aaa” a pe tak
ee" Lave fic*
! ‘ u te
3
,

(i. & twitter comments from Kody Wood;

 

uthwiest Airlines Co.

Sango Kaily

Chain ofthe Board, President &
Chie? Exeraciwe Obie

   

| join our Customer in celebrating your hard work and excellent service. Thank you
for sharing your Southwest Spirit with our Customers. | appreciate all you do, and
Pye submitted a.Kick Tail entry on your behalf, which will post to your SWAG
Recognition Wall soon.

| encourage you to keep a-copy of this commendation for your personal files and
check your SWAG Recognition Wall often to ‘view a more comprehensive record of
all of the recognition that you have received. —

 

5 star service on flight 4070 from SLC to Den. Stuck on the plane for 2hrs due to
weather, but your crew was great. + Special S/O to your Captain Michael Haak
who bought trosties and brought them to passengers: while we waited/#southwest

The file reference number for your email is 2114783990303.

 

 
page 32 of 40
Southwest Airlines

Flight Operations
9012-C Airport Bivd
Orlando, FL 32827

ggg00086-JMC Document 8-1 Filed 05/25/21

 

 

May 5, 2006
Letter of Appreciation

The MCO Chief Pilots want to take this opportunity to say “Thank You” for participating in the 2006
Adopt-A-Pilot Program. You have made a huge difference in our Company’s Culture, and more
importantly, in the lives of the children you have touched! Southwest Airlines salutes your outstanding
commitment and dedication in helping students reach their drearns.

You played an important part in making that happen, As a Company we had more than 580 Southwest

"pilots volunteering their time to participate with more than 700 classrooms nationwide. Here in MCO,
our base had 62 “adopted” Pilots ( up from 58 last year, which translates to approximately 12.1% of our
base population) help us make this a banner year for the base. Next year, with your continued support,
we are hoping to improve our effort,

Thanks to Captain Greg Crum’s donation, of two Green passes per Pilot Crew base, this year each
base will be ablé to recognize one of their Pilot participants. The winner will also receive a hotel
accommodation package compliments of Southwest Airlines Public Relations. This year’s winner for
MCO is. Captain Paul Schulten #18562, Congratulations!

Last, but not least, this year’s winner of “The Base with the Pace” is MDW. The MDW base will be the
new home for the traveling trophy with 15.9% of the Pilots participating in the program. Way to go
MDW!

The plans for Adopt-A-Pilot 2007 are already in the works, and we need your input in making it an even
better year than last. If you have any suggestions or ideas that could help add another dimension to
the program and raise the bar of community relations, please stop by and let us know or send an email
to adoptapilot.com.

Many thanks for making a difference in America’s classrooms, being involved in your community and
for representing Southwest Airlines and the MICO Pitot base in the 2006 Adopt-A-Pilot program. You
truly are the Spirit of Southwest!

Respectfully,

Kent, Randy & Tim
Your MCO Chief Pllots
Southwest Airlines

cc: Captain Greg Crum
Captain Chuck Magill
Captain Rob Haynes
. Captain Kent Roper
Linda Hochster-PR
Employee File

 
SOLE IS CDEC REC CTOs] OSE PEGE Ss OF aoe
inser y ROP CUTER rear ty ig ea SR AIR ANT LEER Renee TS

 

SUSUR AR
Be SUGREESE

Ae
PS
4,

ast
Resa

 

sneer
ea .

8

BETAS HY

REPRE
aE

gO

SoS

seks :
2

So

 

renner”
Races

ucational mentor

 

SAAN RS
aston Wess

 

 

 

OPEB:
OM as
SOUTHWEST AIRLINES CO.

Case 1:21-cr-O0086-JMC Document 8-1 Filed 05/25/21 Page, 34 of AQ. wrett

President & Chief Operating Officer

  

 

Love Field
P.O. Box 36674
Dallas, TX 76236-1611
(214) 792-4412
May 3, 2004 | | 377323
MEMORANDUM
TO: Michael, Gabe, Nicole, Terrell, and Ron
FROM: Colleen
RE: Commendation

 

Lora Bex Lempert wrote to tell us that your expertise and talent “saved” the day when a
late flight posed a threat to her waiting connection in Chicago (MDW) on March 25.

While Michael and Gabe were at the controls up front, flying with lightning speed to
MDW, Nicole, Terrell, and Ron entertained Customers in the cabin. Doctor Lempert’s own

words tell the story best:

My irritation (over the delay) was totally turned around by the humor of the

Pilot: (“I’m an expert. I'll get you there. Take your frustration out on the

cabin Crew.”), followed by the hilarious rendition of all the do’s and don’ts of

travel required by the FAA. Everyone on the plane was laughing heartily when

we took off. The tension was dissipated. What was initially very irritating became a

“fun” experience.

That's the type of Positively Outrageous Service that has put Southwest at the “head of
‘the pack.” And, it’s what will keep us thriving in the years to come. My sincere thanks to each
of you for caring and for sharing your SOUTHWEST SPIRIT with our Customers each day.

 

CCB/bb
Michael, Ga58 Nicdie RERGP ahd Rorpocument 8-1 Filed 05/25/21 Page 35 of 40
Page 2

Copy to: Donna Conover

Jim Wimberly

Greg Crum

Dave Ridley
_Tammye Walker-Jones
Anne Naylor

James Story

Kent Roper

Vic Zachary
Case 1:21-cr-O0086-JMC Document 8-1 Filed 05/25/21 Page 36 of 40

Nancy Ziese
8625 Knottingham Drive
Kissimmee, FL 34747.

Southwest Airlines Co.
Executive Office

P. O. Box 36611

Dallas, TX 75235-1611

 

July 28, 2003
Dear Southwest Airlines Co.:;

My sincere apology, for this thank you note is months overdue.

On March 25, 2003 aboard Flight # 1685 with two small children, I was experiencing
severe abdominal pain. The staff on board watched over me making sure that I was ok,
but all I could do was cry with the severity of pain.

It was at an instant that I began feeling faint, dizzy and weak. I pushed the help button
and when I was approached, I told them that I was going to faint. And almost did. I
think that they could see it in my face; I was white as a ghost and stared into oblivion.

One flight attendant, who’s name I failed to get and wish I would have, put a plan into

action and seemed to move like Superwoman. “Is there a doctor or nurse on board?”
Well, what do you know, we had both on board.

t had family phone numbers in my pocket and even the captain tried calling family
members to inform them of what was occurring. Once we landed at RDU International
Airport, Med Vac greeted me, took the appropriate steps and when I was able, personally
wheeled me out on a wheeichair. I refused an ambulance because I thought I was getting
better. Yeah, right.

The pain continued and increased, so my sister drove me to Wake Med in Raleigh where
it was determined that 1 had an ectopic pregnancy and one of my fallopian tubes had
ruptured. I had lost two liters of blood (yes, two liters) and within hours, I was having
emergency laparotomy surgery.

Whether you may or may not know this, I-was in the middle of a life and death

. experience and the professionalism of your staff exceeded my expectations, especially the
one flight attendant. I will never forget what happened to me and will always be grateful
to Southwest and your staff. Please know that your training paid off!
" Case 1:21-cr-00086-JMC Document 8-1 Filed 05/25/21 Page 37 of 40

The funny thing about all of this is that after the birth of my daughter in July of 2002, 1
had my tubes tied. Never in a million years did I think I could be pregnant, especially
since I was still nursing my daughter. Never say never.

My only wish:

To know the names of the individuals that helped me get through this. Everyone played
such an important role. I would love to meet all of you on Oprah so that I could hug all
of you, express my gratitude, and see your faces once again. PLEASE contact the staff of
Flight # 1685 on March 25, 2003 (or provide me with their address’s) and let them know
that what they did was so tremendous and helpful, that I wasn’t just some terrified
passenger afraid to fly — that it was real, and truly appreciated.

A HUGE Thank You to the following: (and I doubt they’ll ever know, since I don’t
know how to get in touch with all of them)

@ The Captain

¢ The Flight Attendants aboard of Southwest Airlines, especially the one in
particular
The Doctor (passenger)
The Nurse (passenger)
The lady in the row in front of me who took my son, who occupied his time and
helped him through his confusion

e The lady a couple of rows behind me, Nancy Icardi (i did manage to get one
name, and to this day, we keep in touch via e-mail), who took my daughter and
managed to get her to fall asleep

© The RDU Med Vac team

IfT only knew there names...to let them know what happened...the result... and thank
them. ..in person or via mail. .

 

8625 Knottingham Drive
Kissimmee, FL 34747
407-396-2885
nancyz17@earthtink net

cc: Oprah Winfrey ©
T AIRLINES CO,

   
 

Colleen C, Barratt
President & Ghief Operating Officer

Love Field
P.O. Box 36611
Dallas, TX 75235-1641

(214) 792-4112

 

September 10, 2003 - 339540

MEMORANDUM
TO: Mike, John, Bonnie, Charlene, and Mark
FROM: Colleen

RE: Commendation

 

it was a pleasure to read. Ms, Nancy Ziese’s letter commending the
outstanding job each of you did assisting her when she was faced with a medical
emergency on March 25. It was much later that she found out that it was a life
threatening issue she would have to deal with. We are all extremely. grateful for the
Care, concern, and support you gave to Ms. Ziese. Indeed, she credits all of you
with saving her life and from her description | believe she’s right. We are all thankful
for your quick thinking and caring actions on that day. Thanks so much for doing a
great job, for staying. cool, and for thinking on your feet. | appreciate your excellent
service on behalf of Southwest and our Valued Customers. You are all heroes of
my heart.

\

CCBiic

Capy to:
Jim Wimberly
Greg Crum
Tammye Walker-Jones
Kent Roper
Kathy Peters
Vic Zachary
Nancy Ziese
eat 00086-JMC Document 8-1 Filed G5u?aWedr aiRagss 26. of 40

Tracey Craft
Writing Representative ||
Executive Office Customer Communications

  

Love Fleta :

P.O, Box $6644

Dallas, TX. 75235-1647
(214) 792-4836

 

September 10, 2003 | 339540

Ms. Nancy Ziese
8625 Knottingnam Drive
Kissimmee, FL. . 34747

Dear Ms. Ziese:

Thank you for your very kind letter commending our Employees. We are
terribly sorry to learn of your unexpected trip to the emergency room, and we are
very relieved to know that you have fully recovered from your terrible ordeal!

it is clear from your description of our People’s efforts to assist you that
they are generous and caring individuals. But even the best corporate training
cannot teach people to LUV, and we are blessed to have Employees like these
whose hearts are naturally giving and kind. We are delighted that you took the
time to commend our outstanding Employees, and | take great personal pleasure
in sharing your letter with each of them. (We hope you will understand that we —
are unable to provide the addresses of those who assisted you.)

Again, we are thankful that you have fully recovered, because your health
is of paramount importance to us. Your support and kind words are invaluable to
us, and we'll look forward to welcoming you and your children onboard again
soon, under more normal circumstances, of course.

Sincerely,

Tracey Craft / |

fte
Case 1:21-cr-O0086-JMC. Document 8-1. Filed 05/25/21 Page 40 of 40

Ms. Nancy Ziese

Page 2

Copy to:

PS.

Jim Wimberly, Executive Vice President & Chief of Operations
Greg Crum, Vice President Flight Operations & Chief Pilot
Tammye Walker-Jones, Vice President inflight

Kent Roper, Chief Pilot Orlando

Kathy Peters, Inflight Base Manager Phoenix

Vic Zachary, Inflight Base Manager Orlando

Mike Haak, Captain (23885)

John Bliss, First Officer (43742)

- Bonnie, Flight Attendant (51949)

Charlene, Flight Attendant (62458)
Mark, Flight Attendant (68894)

We're touched that you've shared your story with Oprah. I’m sure it would
certainly make for a moving show.
